Citation Nr: 0735507	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left and right knee 
disorder.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1985 to 
April 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In his substantive appeal, received in September 2005, the 
veteran indicated that he desired a travel board hearing.  A 
hearing was scheduled and he was properly notified.  He 
failed to appear for the hearing.  As he has not otherwise 
shown good cause for his failure to appear, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In correspondence received in June 2004, the veteran stated 
that he was treated for bilateral knee injuries at a base 
hospital at Fort Leonard Wood in Missouri in 1986.  While the 
RO has attempted to obtain service medical records for the 
veteran, records relating to this basic training incident are 
not shown and the record does not otherwise indicate that 
effort has been made to obtain pertinent clinical records.  
The duty to assist requires that effort be made to obtain 
these records.  38 C.F.R. § 3.159(c)(3) (2007).  This is 
particularly true considering the fact that requests to 
obtain service medical records have only yielded the 
veteran's enlistment examination and the service medical 
records submitted by the veteran are incomplete and pertain 
primarily to treatment at Fort Macpherson, Georgia.

In disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In support of his claim, the veteran has provided evidence of 
current knee problems characterized by pain and edema.  He 
has also submitted service medical records that show ongoing 
treatment for knee problems, and a diagnosis of possible 
early chondromalacia patella.  The veteran has not yet been 
afforded a VA examination to determine the nature and 
etiology of any current knee disorder.  Based upon the 
evidence and pursuant to McLendon, supra, a remand is in 
order so that the veteran can undergo medical evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The VA should again request of the 
National Personnel Records Center (NPRC) 
and the United States Army for the 
veteran's complete service medical 
records, including clinical records and 
hospital medical records.  Specifically, 
the RO should attempt to obtain clinical 
records pertaining to medical treatment 
for a bilateral knee injury at the Fort 
Leonard Wood base hospital sometime 
between January and March 1986.

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for any knee 
disorders since his separation from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for an opinion as to the etiology of the 
claimed bilateral knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following a 
review of the claims folder, and 
evaluation of the veteran's knees, the 
physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the veteran 
has any present knee disabilities as a 
result of an active military service.  
Any opinion offered should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



